Citation Nr: 1436545	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-31 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia




THE ISSUE

Entitlement to an increased rating for the service-connected lumbar spine disability, currently rated as 10 percent disabling prior to September 20, 2010 and 20 percent disabling beginning on that date, to include a separate rating on the basis of radiculopathy.  (A temporary total evaluation pursuant to 38 C.F.R. § 4.30 is in effect beginning on September 20, 2010 to October 31, 2010.) 




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968. 

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the RO in Columbia, South Carolina. 

The RO in Atlanta, Georgia, currently has original jurisdiction over the Veteran's claim.

In May 2008, the Veteran presented testimony at a hearing conducted at the RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the Veteran's claims folder.

Although the Veteran requested a personal hearing with a Veterans Law Judge, he withdrew this in December 2013.  His hearing request is, therefore, considered withdrawn. 38 C.F.R. § 20.704(e) (2013).

Two issues previously on appeal, service connection for hearing loss and tinnitus, were withdrawn by the Veteran in a March 2011 statement.  Therefore, these issues will be not be addressed by the Board.  See 38 C.F.R. § 20.204 (2013).

The Veteran was assigned a total rating based on individual unemployability by reason of service-connected disability, effective on August 24, 2010.  

The issue of an increased rating in excess of 20 percent for the service-connected low back disability, to include a separate rating based on a related neurological deficit, is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

For the initial period of the appeal, the service-connected low back disability is shown to have been productive of a disability picture manifested by a functional loss due to pain and flare ups that more nearly approximated that of flexion of the thoracolumbar spine restricted to less than 60 degrees but greater than 30 degrees.  


CONCLUSION OF LAW 

The criteria for the assignment of a 20 percent rating for the service-connected low back disability for the initial period of the appeal were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5237 (2013).     


REASONS AND BASES FOR FINDING AND CONCLUSION.  

To the extent that the action taken hereinbelow is favorable to the Veteran, a fully discussion of VCAA is not required at this time.  

When the Veteran was examined by VA in February 2009, he was noted to have performed flexion of the thoracolumbar spine to 79 degrees where pain was first noted.  Significantly, the examiner added that function was further limited on repetitive use by pain, fatigue and lack of endurance by 12 degrees.  

Moreover, the submitted private physical therapy records dated in September 2008 showed that the Veteran had flexion of the back to 60 degrees.  

To the extent that these findings suggest the presence of a functional limitation at 60 degrees or less at this point in time, the Board finds that the service-connected disability picture more nearly approximated the criteria warranting the assignment of a 20 percent rating for the period of the appeal prior to the performance of the low back surgery in September 2010.  

While the VA examiner in February 2009 also noted that a neurological examination had been normal, the subsequent operation is shown to have noted severe L5 nerve root compression requiring the performance of a fusion procedure.  
The assignment of a separate rating on the basis of a neurological deficit will be addressed in connection with the remand action as discussed hereinbelow.   


ORDER

An increased rating of 20 percent for the service-connected low back disability for the initial period of the appeal is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

To the extent that the last VA examination was performed in 2011 shortly after the performance of surgery, the Board finds that the Veteran should be scheduled for another VA examination to determine the current severity of the service-connected low back disability.  

Moreover, the Veteran should be afforded  a VA neurological examination to determine the extent of any radiculopathy or neurological deficit due to the service-connected low back disability during the period of the appeal.  

Any outstanding records dealing with treatment received for the service-connected low back disability during the period of the appeal also should be obtained for review.  This should include any treatment rendered prior to or in connection with the surgery performed in September 2010.  

The record also indicates that the Veteran was awarded disability benefits by the Social Security Administration.  Upon review, however, the claims file does not contain a decision to grant or deny SSA benefits or the medical records referable to that determination.  Nor does it appear that an attempt has made to obtain them.

VA has a duty to obtain SSA records when they may be relevant to a claim. 38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet.App. 363, 370-72 (1992).  The possibility that SSA records could contain evidence relevant to the appellant's claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  

Therefore, the Board finds that an attempt should be made to obtain any available SSA records. 38 C.F.R. § 3.159(c)(2) (2013). 

Further, the record indicates that the Veteran has not received complete notice pursuant to VCAA as it pertains to his claim for increase.  This must be accomplished.   

Accordingly, the case is REMANDED for the following action:

1. The AOJ must assure that all notice and development required by VCAA has been accomplished, to include providing the Veteran with a notice letter that informs him of his, and VA's, respective duties for obtaining evidence.

2. The AOJ should obtain a copy of any decision referable to the grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.  The AOJ should take appropriate steps to contact the Veteran in order to obtain copies of any outstanding treatment records referable to the service-connected low back disability for the period of the appeal, including documents dealing with the surgery performed in September 2009.  

4.  The AOJ then should have the Veteran scheduled for VA orthopedic and neurological examinations in order to the determine the current severity of the service-connected low back disability.   

All indicated testing should be performed.  The claims folder should be made available to the examiner for review.  

5.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


